Order entered October 8, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-01567-CR

                      CHARLES EUGENE PATTERSON, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 265th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F-1031643-R

                                         ORDER
       The Court has before it the Appellant’s October 1, 2014 motion for extension of time to

file tendered reply brief. The Court GRANTS the motion. The Appellant’s reply brief received

by the Clerk of the Court on October 1, 2014, is DEEMED FILED as of the date of this order.


                                                    /s/   DOUGLAS S. LANG
                                                          JUSTICE